Title: To Thomas Jefferson from Jonathan Snowden, 1 August 1808
From: Snowden, Jonathan
To: Jefferson, Thomas


                                                
                            Sir,
                            West Point, August 1st, 1808
                        

                        Within theas few days, I have had convercacion with a Major Barron at this place, and have collected from him that Col. Burs vissit to great Britten,  that had been anounc’d is known to him and it’s Object, and that Barron has been Applied to join, he has tould me that he has been Offered a Col. Commission, to go as an Ingenear, that the Espidisshon is to be fitted  ought in England and to go against Mexcico, that he Barren had refused to have any thing to do with it. I could not get from him from whome the application came to him, but beleave it whas threw a third person, I have thought proper to farward this information that you sir may be apprised that their may possibly be people in this Cuntry that have sum connection with that mans plans. I am Sir your Obedient Servant
                        
                            Jon’n Snowden
                     
                        
                    